DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "36" and "14"  in Fig. 1A-1B have both been used to designate the cap; "12" and "24"  in Fig. 1A-1B have both been used to designate the base.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. For examination purposes, the claim will be interpreted as the cap 14 of Fig. 1A-1B has an outer body and that the base 12 of Fig. 1A-1B has an outer body. Applicant is recommended to clarify to overcome this issue. 

The drawings are objected to because “Fig. 5 shows three consecutive (+) of the permanently- magnetized elements (44) located on the inner cylindrical ring 32”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. For examination purposes, and based on the claim 1, the claim will be interpreted by each permanently- magnetized member (44) borne by the base (12) being positioned so that it has a face of opposite polarity to a face of the consecutive permanently- magnetized member borne by the base (12), and of opposite polarity to a face facing towards the two permanently- magnetized members (44) borne by the cap (14) when the case (10) is in a closed position”. Applicant is recommended to change the drawing of Fig. 5 to have a total of two (+) polarities and two (-) polarities of the permanently magnetized elements (44) on the inner cylindrical ring 32 according the recited claim 1, or make appropriate correction to overcome this issue. 

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.

(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.
The disclosure is objected to because of the following informalities: Page. 10/12, paragraph 4, the bolded  term “As can be seen in FIG. 5, the base 12 and cap 14 can occupy two respective positions when the case 10 is in the closed position”. The applicant notes that drawing of Fig.5 shows the case 10 in the open position. Applicant is recommended to change it to “in the opened position” thorough out the specification, or correct it to Fig. 4 which indicate the closed position.  Appropriate correction is required.

Claim Objections
Claim 17 is objected to because of the following informalities:  Missing of the term “Case”. For consistently throughout the claims, applicant is recommended to add the term case to the beginning of the claim similar to all other claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, line 6, the term “of which the radial”. There is a lack of antecedent basis. Applicant is recommended to change it to “of which a radial”, or further clarification is required to overcome this issue.

Regarding claim 1, line 7, “than the radial dimension of the inner”. There is a lack of antecedent basis. Applicant is recommended to change it to “of which a radial dimension of the inner”, or further clarification is required to overcome this issue.

Regarding claim 15, Line 7, the term “of the until” renders the claims indefinite. It is unclear if the applicant asserts the magnetized elements are slid along the inner bodies and rest on the flanges, or if the magnetized elements are attached to the flange. For examination purposes, the claim will be interpreted by the magnetized elements are attached to the flanges. Applicant is recommended to clarify to overcome this issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 8556527 B1) in view of Komatsuda et al (US 20110073601 A1).
Regarding claim 1, Chou disclose case (Fig. 1,10) for a stick of pasty substance (Abstract), comprising  a base (Fig.2, 12) for receiving the stick of pasty substance (Fig. 1, the stick of pasty goes inside hollow tube 28) and a cap (Fig. 2, 14), the base (12) and cap (14) each comprising an inner body (Fig. 2, 30 and 38) of longitudinal axis (X) and an outer body (Fig. 2, 20 and 32) of the same longitudinal axis (X) of which the radial dimension is greater than the radial dimension of the inner body (Fig. 2. 30 and 38, 34), the base (12) and cap (14) each bearing at least two permanently-magnetized members (Abstract and Fig.2, the base bears magnets 42 and 44; the cap 14 bears magnets 48 and 50) positioned between the inner body (Fig. 2, 30 of base 12 and 38 of cap 14) and the outer body (Fig. 2, 20 of base 12 and 32 of cap 14), each permanently-magnetized member (Fig.2.  42, 44 and 48, 50) being held axially between axial stop means (Fig 2. The examiner interprets axial stop by corners 40 and 46) borne by the inner body (Fig. 3a. 30, 38) and a cylindrical ring (Fig. 2. Inside opening 36 and 28) of longitudinal axis (X) which comprises a diamagnetic or ferromagnetic substance (Fig. 3a, 44 and 50) and which is arranged between the outer body (Fig. 2, 20 and 32 ) and the inner body (Fig. 2, 30 and 38), each permanently-magnetized member (Fig. 2, 42 and 44) borne by the base (12) being positioned so that it has a face of opposite polarity to a face of the consecutive permanently- magnetized member borne by the base (12), and of opposite polarity to a face facing towards the two permanently- magnetized 
Chou further discloses the inner body of at least one among the base (12) and cap (14) comprising positioning members (16) and (18) in Fig. 2 for holding the permanently magnetized members in the radial position. Chou is silent to rib for holding the permanently magnetized element.
Komatsuda teaches a magnetized cosmetic container with flange (Fig. 9. 16c and 13d) and rib (Fig.9, the outer end 16d and 13c) for holding the permanently-magnetized members 15 and 17 in their radial direction and acting as a stopping elements as indicated in Fig. 9 so that  in a state where the first magnet 15 is lockingly installed in the container body 1 via the presser 16, the outer end 16d of the flange 16c abuts the upper end 3a of the petticoat cylinder 3 from above so that a completely covered condition is achieved in which even the surface of the first magnet 15 that is abutted against the second magnet 17 is covered (para. 0055). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to substitute the embedded element for holding the permanently- magnetized elements of  Chou  with the flange and ribs for holding the magnetic elements as taught by Komatsuda so that  in a state where the first magnet 15 is lockingly installed in the container body 1 via the presser 16, the outer end 16d of the flange 16c abuts the upper end 3a of the petticoat cylinder 3 from above so that a completely covered condition is achieved in which even the surface of the first magnet 15 that is abutted against the second magnet 17 is covered.
Regarding claim 2, Chou and Komatsuda disclose the claimed invention of claim 1. Komatsuda further teaches the axial stop means comprise a flange (16c, 13d) (Para. 0055 “With this embodiment, a flange 16c that projects in the outer circumferential direction at an upper side surface of the presser 16 so as to cover an upper side surface 15c of the first magnet 15”).  
Regarding claim 3, Chou and Komatsuda disclose the claimed invention of claim 2. Komatsuda further teaches the flange (13d, 16c) is in an axial end position on the inner body (Fig. 9).
Regarding claim 4, Chou and Komatsuda disclose the claimed invention of claim 2. Komatsuda further teaches the rib (13c, 16d) extends axially from the flange (13d, 16c) (Fig. 9). 
Regarding claim 5, Chou and Komatsuda disclose the claimed invention of claim 1. Chou further discloses the cylindrical ring (Fig. 2. Inside opening 28 and 36) of at least one among the base (12) and cap (14) is crimped onto the inner body (Fig. 2, 30 and 38).  
Regarding claim 7, Chou and Komatsuda disclose the claimed invention of claim 1. Chou further discloses at least one among the base (12) and cap (14) has a generally cylindrical shape (Fig.1).  
Regarding claim 8, Chou and Komatsuda disclose the claimed invention of claim 1. Chou further discloses the outer body (Fig. 2, 20 and 32) of at least one among the base (12) and cap (14) has a larger axial dimension than the axial dimension of the inner body (Fig. 2, 30, 38).  
Regarding claim 10, Chou and Komatsuda disclose the claimed invention of claim 1. Chou further discloses the two permanently- magnetized members (Fig. 2. 42 &44; and 48 & 50) borne by at least one among the base (12) and cap (14) are in diametrically opposed positions relative to one another (Fig. 2). 
Regarding claim 11, Chou and Komatsuda disclose the claimed invention of claim 1. Chou further discloses the base (12) and cap (14) each comprise four permanently-magnetized members (Fig 4a and 4b).  
Regarding claim 12, Chou and Komatsuda disclose the claimed invention of claim 1. Chou further discloses wherein the permanently-magnetized members (42, 44, 48, 50) are magnets (Abstract). 
Regarding claim 13, Chou and Komatsuda disclose the claimed invention of claim 1.  Komatsuda further teaches the diamagnetic or ferromagnetic substance comprises iron (Para.0062 “Magnetic line shielding members 24, formed of a solitarily ferromagnetic material, such as iron”). The examiner also notes that iron is a well-known diamagnetic or ferromagnetic substance in the industry. 
Regarding claim 14, Chou and Komatsuda disclose the claimed invention of claim 1. Chou further discloses wherein the stick of pasty substance is a stick of lipstick (C 3. Line 13-16).  
 Regarding claim 16, Chou and Komatsuda disclose the claimed invention of claim 1. Chou further discloses wherein the base (12) and cap (14) each comprise four permanently-magnetized members arranged regularly around the circumference. (Fig. 41 and 4b). 
Regarding claim 17, Chou and Komatsuda disclose the claimed invention of claim 3. Komatsuda further teaches the rib (Fig. 9. 13c and 16d) extends axially from the flange (Fig. 9. 13d  and 16c).
Regarding claim 18, Chou and Komatsuda disclose the claimed invention of claim 2. Chou further discloses wherein the cylindrical ring (Fig. 2. Inside opening 28 and 36) of at least one among the base (12) and cap (14) is crimped onto the inner body (Fig. 2, 30 and 38).  
Regarding claim 19, Chou and Komatsuda disclose the claimed invention of claim 3. Chou further discloses wherein the cylindrical ring (Fig. 2. Inside opening 28 and 36) of at least one among the base (12) and cap (14) is crimped onto the inner body (Fig. 2, 30 and 38).  
Regarding claim 20, Chou and Komatsuda disclose the claimed invention of claim 4. Chou further discloses the cylindrical ring (Fig. 2. Inside opening 28 and 36) of at least one among the base (12) and cap (14) is crimped onto the inner body (Fig. 2, 30 and 38).

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 8556527 B1), Komatsuda et al (US 20110073601 A1) as applied to claim 1 above, and further in view of Park (US 20150128980 A1).
Regarding claim 6 and 9, The combination of Chou and Komatsuda disclose the claimed invention of claim 1. This combination of Chou and Komatsuda is silent the glue is being used to attach the cylindrical ring of at least one among the base and cap with the inner body (cl. 6); and also silent to the glue is being used to attach outer body of at least one among the base and cap to the inner body (cl.9).  Park teaches a cosmetic 
	It would have been obvious to one having ordinary skill in the art before the effective filing date to have the combination of Chou and Komatsuda with the glue as taught by Park to secure the attachment between mating part and to prevent unwanted disassembling of the device after multiple use. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 8556527 B1), Komatsuda et al (US 20110073601 A1) as applied to claim 1 above, and further in view of Jang (US 20120294666 A1).
Regarding claim 15, Chou and Komatsuda disclose the claimed invention of claim 1. Chou and Komatsuda further disclose comprising at least the following steps: - the permanently magnetized members (44) are slid along the respective inner bodies (22, 34) of the until they rest on the respective flanges (28, 38) of the base (12) and cap (14) (Per the examiner’s interpretation of claim 15 under 112 (b) rejection as mentioned above, Komatsuda further teaches the permanently magnetized members (15) and (17) are attached to flanges (13d and 16c) as shown in Fig 9.).
 - the cylindrical rings (Chou’s Fig. 2. Inside opening 36 and 28)  are slid until they come to bear longitudinally against the respective permanently- magnetized members (Chou’s 
The combination of Chou and Komatsuda disclose the respective inner bodies (22, 34) and outer bodies (24,36) of the base (12) and cap (14) except that they are molded. Jang teaches a magnetized cosmetic application (Fig. 32, 1010) with inner and outer bodies made by injection molding and using glue to hold various components (Para. 0099) to simplify the manufacturing techniques to assemble the inner and outer components, to minimize the assembly time of sub-components, and to reduce the manufacturing cost using molded plastic material and similar material. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the combination of Chou and Komatsuda with the manufacturing process of molding parts as taught by Jang to simplify the manufacturing techniques to assemble the inner and outer components, to minimize the assembly time of sub-components, and reduce the manufacturing cost using molded plastic material and similar material. 

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772